UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6591


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENNETH TERRELL DALTON, a/k/a Kenneth Dalton, a/k/a Pookie,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:03-cr-00004-RLV-13)


Submitted:   July 27, 2010                 Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Terrell Dalton, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth   Terrell    Dalton     appeals   the   district   court’s

order   granting   his   18   U.S.C.   § 3582(c)(2)     (2006)   motion   for

reduction of sentence.        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Dalton, No. 5:03-cr-

00004-RLV-13 (W.D.N.C. Apr. 16, 2010).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2